Citation Nr: 0213507	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-02 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for Hepatitis 
C will be the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 until 
December 1972, and received an under honorable conditions 
discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied the veteran's claim of entitlement to 
service connection for PTSD.  A hearing before the 
undersigned Member of the Board at the RO (i.e. a Travel 
Board hearing) was held in June 2002.

The Board is undertaking additional development on the issue 
of entitlement to service connection for Hepatitis C, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1. The veteran engaged in combat with the enemy.

2. A diagnosis of PTSD has been established on the basis of 
the entire record.

3. The medical evidence of record indicates that the 
veteran's PTSD is related to his service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed June 2000 rating 
action, and were provided a Statement of the Case dated 
December 2001, and a Supplemental Statement of the Case dated 
December 2001.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran a letter in March 2001, 
explaining the veteran's rights under the VCAA.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded an examination during the course of this claim, 
dated May 2000.  Thus, under the circumstances in this case, 
and in light of the favorable decision rendered below, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  There is no indication that there is additional 
evidence that should or could be obtained prior to 
adjudicating this claim. Thus, even without specific notice 
as to which party will get which evidence, as all the 
evidence has been obtained, the Board can proceed.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This is 
especially true in view of the outcome as noted below.

Under the laws administered by the VA, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110.  In addition, service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

Pertinent regulation also provides that service connection 
for PTSD requires (i) medical evidence diagnosing PTSD, (ii) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor, and (iii) credible 
supporting evidence that the in-service stressor occurred.  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).

Initially, the Board finds the veteran's statements, his MOS 
of medical aidman, and his award of the combat medical badge 
to be sufficient evidence to show that the veteran engaged in 
combat with the enemy.  The veteran's testimony regarding his 
stressors, consisting of several combat experiences, to 
include being pinned down in a fire fight, and killing enemy 
soldiers, are considered consistent with the circumstances of 
the veteran's service, and thus establish the occurrence of 
the claimed in-service stressor.

Further, although the veteran was not diagnosed with PTSD in 
his May 2000 VA examination, he does have several other PTSD 
diagnoses of record.  Specifically, a November 2000 Social 
Security Disability Evaluation found the veteran to have a 
diagnosis of PTSD, and VA outpatient treatment records dated 
August 2000 through November 2001 appear to diagnose the 
veteran with PTSD related to his in service experiences.

Thus, with the establishment of the occurrence of a claimed 
in-service stressor, a diagnosis of PTSD, and evidence 
relating that diagnosis to the veteran's service, the Board 
finds that the evidence is in equipoise.  With resolution of 
reasonable doubt in the veteran's favor service connection 
for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

